DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-13 and 15-30 are currently pending. 
Claim(s) 15-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected photovoltaic module (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2021.  
Claim(s) 1-3 and 27 have been amended.
Claim(s) 14 has been cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1
Claim 1 recited the limitation “at least one photovoltaic module on a roof deck”.  However, “a roof deck” has been recited prior to said limitation.  Accordingly, the recitation should read “at least one photovoltaic module on the roof deck”. Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO 2019/201416, Li et al. with US 2021/0159353 used as an English language equivalent.
Regarding claim 1 
Li teaches a system (corresponding to a photovoltaic cell module 1 installed on a roof) [Fig. 1 and paragraphs 0061 and 0131], comprising: 
a roof deck [paragraph 0131],
at least one photovoltaic module (1) on the roof deck [Fig. 1, paragraphs 0061 and 0131], wherein each of the at least one photovoltaic module (1) includes:
a superstrate layer (corresponding to front sheet 11) having an upper surface and a lower surface opposite the upper surface [Fig. 1 and paragraph 0061],
an encapsulant (corresponding to encapsulant layers 13 and 17) having an upper layer (13) and a lower layer (17) opposite the upper layer (13) [Fig. 1 and paragraph 0063], wherein the upper layer (13) is juxtaposed with the lower surface of the superstrate layer (11) [Fig. 1 and paragraphs 0061-0063]; and 
a photovoltaic layer (15) between the upper layer (13) and the lower layer (17) of the encapsulant [Fig. 1 and paragraph 0062],

wherein a first portion (13b) of the upper layer (13) of the encapsulant has a first light scattering value (the first portion does not have scattering particles) [Fig. 1 and paragraph 0067], 
wherein a second portion (13a) of the upper layer (13) of the encapsulant having a second light scattering value (the second portion 1a comprises light scattering particles and its associated light scattering value) [Fig. 1, paragraphs 0066-0067 and 0073-0075], and 
wherein the second light scattering value being greater than the first light scattering value (the second portion 13a comprises the light scattering particles while the first layer 13b does not thereby meeting with the limitation “the second light scattering value being greater than the first light scattering value”) [Fig. 1, paragraphs 0018 and 0053-0055].
	The limitation “as measured in accordance with an ASTM E430 standard” is considered a “product-by-process” limitation. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Regarding claim 4

Regarding claim 5
Li teaches the system as set forth above, wherein the polymeric material includes at least one of ethylene-5 co-vinyl acetate, polydimethyl siloxane, a polyolefin elastomer, or a combination thereof [paragraphs 0012 and 0063-0064].
Regarding claim 6
Li teaches the system as set forth above, wherein the superstrate layer (11) includes a glass material (glass may be used as the front sheet 11) [Fig. 1 and paragraph 0061].
Regarding claim 7
Li teaches the system as set forth above, wherein the superstrate layer (11) includes a polymeric material (a polymer may be used as the front sheet 11) [Fig. 1 and paragraph 0061].
Regarding claim 8
Li teaches the system as set forth above, wherein the superstrate layer (11) is optically transparent [paragraphs 0061].
Regarding claim 9
Li teaches the system as set forth above, wherein the second portion (13a) includes a pattern (“distribution of the pigment particles 21 can be random, or can form a particular pattern…”) [paragraph 0069].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/201416, Li et al. with US 2021/0159353 used as an English language equivalent, as applied to claims 1 and 4-9 above, and further in view of US 2020/0109320, Jiang.
Regarding claim 2
All the limitations of claim 1, from which claim 2 depends, have been set forth above.
Li is silent to the first light scattering value being in a range of 0.1 HU to 12 HU.
Jiang teaches an encapsulant film for electronic devices wherein the haze value of the film is in a range of less than about 2 which results in a substantially transparent film (the lower the haze value the higher transparency) [paragraph 0061].
Li and Jiang are analogous inventions in the field of encapsulants for sealing electronic devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a first light scattering value of less than about 2, which overlaps with the claimed range, so that the first portion of the encapsulant, which does not include the scattering particles, is substantially transparent [Jiang, paragraph 0061]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 3
All the limitations of claim 1, from which claim 3 depends, have been set forth above.

Jiang teaches an encapsulant film for electronic devices wherein the haze value of the film is in a range of less than about 2 which results in a substantially transparent film (the lower the haze value the higher transparency) [paragraph 0061].
Li and Jiang are analogous inventions in the field of encapsulants for sealing electronic devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a second light scattering value of less than about 2, which overlaps with the claimed range, so that the second portion of the encapsulant is capable of scattering light while remaining transparent to light [Li, paragraphs 0067-0070; Jiang, paragraph 0061].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/201416, Li et al. with US 2021/0159353 used as an English language equivalent, as applied to claims 1 and 4-9 above, and further in view of US 2013/0306137, KO.
Regarding claim 10
All the limitations of claim 9, from which claim 10 depends, have been set forth above.
Li teaches the distribution of the particles forming a particular pattern [paragraph 0069].  Li is silent to the pattern including at least one of squares, rectangles, lozenges, 
KO teaches a photovoltaic module comprising an upper encapsulant layer including a pattern of particles wherein the pattern may include spherical or polygonal shapes [Fig. 1, paragraphs 0053-0055].
Li and KO are analogous inventions in the field of encapsulants for sealing electronic devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pattern of Li to include spherical and/or polygonal shapes because KO teaches choosing from a finite number of identified, predictable shapes.  One of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since KO teaches that spherical and polygonal patterns leads to the anticipated success (light scattering particle pattern within encapsulant layers), said configuration is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/201416, Li et al. with US 2021/0159353 used as an English language equivalent, as applied to claims 1 and 4-9 above.
Regarding claim 11
With regards to the limitation “a transmission loss of power of light transmitted through the upper layer of the encapsulant having the first and second portions is less than 2 percent as compared to light transmitted through a comparison upper encapsulant layer that is identical to the upper layer of the encapsulant but lacks the 
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Further, Li teaches that the particle size and concentration, front encapsulant layer 13 thickness, the thickness of the first zone 13a and so on can be tuned by routine experimentation within the bounds mentioned above in order to achieve the desired colour, optical effect, transmissivity, reflectivity and so on [paragraph 0075].
Accordingly, in the absence of criticality or unexpected results with regards to the light transmission (a result effective variable), one of ordinary skill in the art would have found obvious to optimize the amount scattering material within the upper layer through routine experimentation in order to achieve the desired light scattering property and, therefore, the power generation efficiency [Li, paragraph 0075].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/201416, Li et al. with US 2021/0159353 used as an English language equivalent, as applied to claims 1 and 4-9 above, and further in view of US 2014/0366464, Rodrigues et al. and US 2013/0306137, KO.
Regarding claim 12
All the limitations of claim 1, from which claim 12 depends, have been set forth above.
Li teaches a first photovoltaic module (1) [Fig. 1 and paragraph 0061-0064].
Li is silent to a second photovoltaic module adjacent to the first photovoltaic module.
Rodrigues teaches a system comprising a plurality of interconnected and adjacent photovoltaic modules (26) such that the electrical output produced by the plurality of PV modules (26) can be aggregated thereby increasing the power rating of the array with each panel assembly that is installed [paragraph 0005].
Li and Rodrigues are analogous inventions in the field of photovoltaic modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Li to comprise a plurality of photovoltaic modules, thereby forming an array as in Rodrigues, in order to increase the power rating of the system [Rodrigues, paragraph 0005]. 
Li teaches the distribution of the particles forming a particular pattern [paragraph 0069].  Modified Li does not teach the second portion of the upper layer of the encapsulant of the first photovoltaic module being different from a shape of the second portion of the upper layer of the encapsulant of the second photovoltaic module.
KO teaches a photovoltaic module comprising an upper encapsulant layer including a pattern of particles wherein the pattern may include spherical or polygonal shapes [Fig. 1, paragraphs 0053-0055].

	With regards to the shape of the second portion (13a) of the upper layer (13) of the encapsulant of the first photovoltaic module being different from a shape of the second portion (13a) of the upper layer (13) of the encapsulant of the second photovoltaic module, it would have been obvious to one of ordinary skill in the art at the time of the invention for the shapes of the respective second portions to be different because modified KO teaches that various shapes and one or more kinds of light scattering particles are capable of being dispersed within said second portions (13a) of each module [KO, paragraph 0055].
Regarding claim 13
The limitation “wherein the difference between the shape of the second portion of the upper layer of the encapsulant of the first photovoltaic module and the shape of the second portion of the upper layer of the encapsulant of the second photovoltaic module imparts a random appearance to the system” is considered a functional limitation and is 
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Claim(s) 27-28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO 2019/201416, Li et al. with US 2021/0159353 used as an English language equivalent in view of US 2014/0366464, Rodrigues et al.
Regarding claim 27
Li teaches a system (corresponding to a photovoltaic cell module 1 installed on a roof) [Fig. 1 and paragraphs 0061 and 0131], comprising: 
a roof deck [paragraph 0131],
at least one photovoltaic module (1) on the roof deck [Fig. 1, paragraphs 0061 and 0131], wherein each of the at least one photovoltaic module (1) includes:
a superstrate layer (corresponding to front sheet 11) having an upper surface and a lower surface opposite the upper surface [Fig. 1 and paragraph 0061],
an encapsulant (corresponding to encapsulant layers 13 and 17) having an upper layer (13) and a lower layer (17) opposite the upper layer (13) [Fig. 1 and paragraph 0063], wherein the upper layer (13) is juxtaposed with the lower surface of the superstrate layer (11) [Fig. 1 and paragraphs 0061-0063]; and 

wherein the upper layer (13) of the encapsulant (corresponding to layers 13 and 17) is positioned above the photovoltaic layer (15) [Fig. 1 and paragraph 0063],
wherein a first portion (13b) of the upper layer (13) of the encapsulant has a first light scattering value (the first portion does not have scattering particles) [Fig. 1 and paragraph 0067], 
wherein a second portion (13a) of the upper layer (13) of the encapsulant having a second light scattering value (the second portion 1a comprises light scattering particles and its associated light scattering value) [Fig. 1, paragraphs 0066-0067 and 0073-0075], and 
wherein the second light scattering value being greater than the first light scattering value (the second portion 13a comprises the light scattering particles while the first layer 13b does not thereby meeting with the limitation “the second light scattering value being greater than the first light scattering value”) [Fig. 1, paragraphs 0018 and 0053-0055].
	The limitation “as measured in accordance with an ASTM E430 standard” is considered a “product-by-process” limitation. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
Li does not teach a plurality of photovoltaic modules.
Rodrigues teaches a system including a plurality of photovoltaic modules in the form of PV panels 26 and dummy panels 29 [Fig. 1 and paragraph 0039], wherein at least a first one of the photovoltaic modules (corresponding to PV panels 26) is electrically active [Fig. 1 and paragraph 0039], and wherein at least a second one of the photovoltaic modules (corresponding to dummy panels 29) is inactive [Fig. 1 and paragraph 0039].  
The system of Rodrigues allows for the power rating to be increased by aggregating the electrical output produced with each of the first modules 26 that is installed and further allows for a neater appearance of the installation surface by the provision of the second panels 29 which fill the gaps along the edges of the array [Fig. 1, paragraphs 0005 and 0039].
Li and Rodrigues are analogous inventions in the field of photovoltaic modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Li to comprise a plurality of photovoltaic modules, thereby forming an array, such that the power rating of the array is increased [Rodrigues, paragraph 0005].  It would have further been obvious to one of ordinary skill in the art to provide a plurality of inactive photovoltaic panels, as in Rodrigues, in order to fill the gaps along the edges of the array thereby presenting a neater appearance on the installation surface (e.g., roof) [Rodrigues, paragraph 0039].
Regarding claim 28
.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/201416, Li et al. with US 2021/0159353 used as an English language equivalent in view of US 2014/0366464, Rodrigues et al. as applied to claims 27-28 above, and further in view of US 2019/0305717, Allen et al.
Regarding claim 29
The limitation “wherein the second one of the photovoltaic modules meets standards of California Building Energy Efficiency Standards of Residential and Nonresidential Buildings, Title 24, Part 6” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use. 
As further clarification, Examiner notes that Allen teaches that roof coatings that meet with the standards of California Building Energy Efficiency Standards of Residential and Nonresidential Buildings, Title 24, Part 6 are capable of reducing the heat entering the building through the roof thereby reducing the building energy demand 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second one of the photovoltaic modules (corresponding to the inactive/dummy PV coatings over the roof) to meet with the standards of California Building Energy Efficiency Standards of Residential and Nonresidential Buildings, Title 24, Part 6, as in Allen, in order to reduce the heat entering the building through the roof thereby reducing the building energy demand by reducing air conditioning needs, improving indoor comfort in spaces not served by air conditioning and extending roof life [Allen, paragraph 0056].
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/201416, Li et al. with US 2021/0159353 used as an English language equivalent in view of US 2014/0366464, Rodrigues et al. and US 2019/0305717, Allen et al. as applied to claims 27-29 above, and further in view of US 2010/0139184, Williams et al.
Regarding claim 30
All the limitations of claim 29, from which claim 30 depends, have been set forth above.
Modified Li does not teach the second one of the photovoltaic modules having a solar reflectivity index (SRI) greater than 16.
Williams teaches a roof system comprising a plurality of first photovoltaic tiles (solar cells are incorporated into the upper surface of the tiles) [Fig. 7 and paragraphs 00600061] and a plurality of second inactive tiles (see, for example, tiles 210) [Fig. 2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second one of the photovoltaic modules, which is inactive, to have an SRI greater than 16, as in Williams, in order to minimize heat absorption thereby reducing building heating costs [Williams, paragraph 0045].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Response to Arguments
Applicant’s arguments, see Remarks Filed on 10/28/2021, with respect to the rejection of claim(s) 1-4 and 4-10 under 35 U.S.C. §102a1 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
With regards to applicant’s argument that the method by which light scattering is measured is not a product-by-process limitation, Examiner respectfully disagrees.  The limitation is directed to the process by which a property of the claimed film is measured.  The method of measuring the light scattering value does not impart additional structure to the claimed product.  Claim(s) directed to a product/apparatus must be distinguished from the prior art in terms of structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721